    CASE 0:17-md-02795-MJD-KMM Document 677 Filed 04/24/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


IN RE: CENTURYLINK SALES                        MDL No. 17-2795 (MJD/KMM)
PRACTICES AND SECURITIES
LITIGATION

This document relates to Civil File Nos.
17-2832, 17-4613, 17-4614, 17-4615,
17-4616, 17-4617, 17-4618, 17-4619,
17-4622, 17-4943, 17-4944, 17-4945,
17-4947, 17-5046, 18-1562, 18-1565,
18-1572, 18-1573


             MOTION TO COMPEL DEPOSITION OF NANCY J. MOORE
               AND TO ADD ONE WEEK TO BRIEFING SCHEDULE
                    EXPEDITED HANDLING REQUESTED



      Proposed Intervenors and Movants Keisha Covington, Daniel Sokey, Tiffany

Van Riper, James Watkins, Jaclyn Finafrock, and Kelly Johnson (“Proposed

Intervenors”) respectfully move this Court for an Order:

      1.     Compelling CenturyLink’s expert witness Professor Nancy J. Moore to

appear for a deposition to be taken by videoconference within 7 days of the Court’s

order; and

      2.     Amending the briefing schedule for CenturyLink’s related Motion to

Disqualify (ECF 634) to accommodate the above discovery as follows:

             a. Proposed Intervenors’ opposition brief will be due May 13, 2020;
    CASE 0:17-md-02795-MJD-KMM Document 677 Filed 04/24/20 Page 2 of 3




             b. Class Plaintiffs’ and CenturyLink’s replies will be due May 27, 2020;

                and

             c. Oral arguments for Movants’ Motion to Intervene, Compel

                Arbitration, and Stay Proceedings [Docket No. 596], the Amended

                Motion to Disqualify [Docket No. 641], and on any motions related

                to the validity of the Opt-Out Letter shall be heard on a date and at a

                time to be set by the Court.

      Movants’ Motion is based upon the attached memorandum of law, declaration

and exhibits, existing court record, and arguments of counsel.


Dated: April 24, 2020.           GREENE ESPEL PLLP

                                 s/ Samuel J Clark
                                 Robert J. Gilbertson (# 22361X)
                                 Samuel J. Clark (# 0388955)
                                 Faris A. Rashid (# 0391508)
                                 Virginia R. McCalmont (# 0399496)
                                 222 South Ninth Street, Suite 2200
                                 Minneapolis, MN 55402
                                 Telephone: (612) 373-0830
                                 Facsimile: (612) 373-0929
                                 E-mail:       BGilbertson@GreeneEspel.com
                                               SClark@GreeneEspel.com
                                               FRashid@GreeneEspel.com
                                               VMcCalmont@GreeneEspel.com

                                 and

                                 Ashley C. Keller
                                 Keller Lenkner LLC
                                 150 N. Riverside Plaza, Suite 4270
                                 Chicago, IL 60606

                                          2
CASE 0:17-md-02795-MJD-KMM Document 677 Filed 04/24/20 Page 3 of 3




                        Telephone: (312) 741-5220
                        Facsimile: (312) 971-3502
                        E-mail:    ack@kellerlenkner.com

                        Warren Postman
                        Keller Lenkner LLC
                        1300 I Street, N.W., Suite 400E
                        Washington, DC 20005
                        Telephone: (202) 749-8334
                        E-mail:      wdp@kellerlenkner.com

                        Counsel for Proposed Intervenors and Movants
                        Keisha Covington, Daniel Sokey, Tiffany Van Riper,
                        James Watkins, Jaclyn Finafrock, and Kelly Johnson




                                 3
